Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 31, 2020

                                      No. 04-19-00018-CV

       THE MAYAN AT SAN MARCOS RIVER, LLC and City of Martindale, Texas,
                              Appellants

                                                v.

                              CITY OF SAN MARCOS, TEXAS
                                        Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 18-0958-CV-A
                        Honorable Jessica Crawford, Judge Presiding


                                         ORDER

       This appeal was scheduled for formal submission and oral argument on Thursday, May 7,
2020 at 2:00 p.m. On March 19, 2020, the Texas Supreme Court issued its Third Emergency
Order Regarding the COVID-19 State of Disaster, which states that “[c]ourts must not conduct
non-essential proceedings in person contrary to local, state, or national directives, whichever is
most restrictive, regarding maximum group size” until at least May 8, 2020. We therefore
ORDER the oral argument scheduled for May 7, 2020 at 2:00 p.m. cancelled, and the
submission date of May 7, 2020 withdrawn.

        We further ORDER the parties to file supplemental briefing addressing the application of
sections 43.901 and 43.054 and former section 43.028(b) of the Texas Local Government Code
to these circumstances. In their supplemental briefing, the parties should discuss the distinction,
if any, between the terms “consent” and “petition” as they are used in those statutes and discuss
these statutes in light of the analysis in City of Murphy v. City of Parker, 932 S.W.3d 479 (Tex.
1996) and City of Celina v. City of Pilot Point, No. 02-08-00230-CV, 2009 WL 2750978 (Tex.
App.—Fort Worth Aug. 31, 2009, pet. denied).

        Appellants’ supplemental briefing is due by April 10, 2020. Appellee’s supplemental
briefing will be due 10 days after the filing of appellants’ supplemental briefing. All parties’
supplemental briefing is limited to 2,000 words and should only address the issues listed in this
order.
        If one or more parties do not intend to submit supplemental briefing, we ORDER those
parties to notify this court and the other parties by April 3, 2020. This appeal will be set for
formal submission on a later date.

       It is so ORDERED on March 31, 2020.


                                                              PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court